Order entered December 2, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00605-CR
                            No. 05-21-00606-CR
                            No. 05-21-00607-CR

             TYRONE DEWAYNE SOMMERS, SR., Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
              Trial Court Cause Nos. 071533, 070802 & 070803

                                  ORDER

     Before the Court is court reporter Misty Skinner’s November 29, 2021

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record due by December 27, 2021.

                                          /s/   LANA MYERS
                                                JUSTICE